Citation Nr: 1522524	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin




THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the February 2013 statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development of the claim is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his bilateral hearing loss, if not already on file. The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.
2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected bilateral hearing loss.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner is advised that he or she must report on the functional effects of the Veteran's hearing loss on his occupational and social functioning.  

The VA examiner should identify the nature, frequency, and severity of the Veteran's bilateral hearing loss.  
All testing deemed necessary by the examiner should be performed and the results reported in detail, to include all pure tone thresholds, pure tone threshold averages, and Maryland CNC tests.  If the examiner is unable to obtain threshold scores through audiological testing, he or she must provide a thorough explanation as to why these scores cannot be obtained.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* December 2010 VA Examination Report, diagnosing the Veteran with sensorineural hearing loss, bilaterally, and providing pure tone thresholds and speech recognition scores.  VBMS Entry December 16, 2010.
* 2011 VA treatment records showing that the Veteran was prescribed hearing aids in April 2011, with adjustments made in June 2011 and August 2011.  VBMS Entry September 26, 2011.

* Statements of the Veteran that functional effects of his  hearing loss include speech difficulties and difficulty understanding high-pitched voices.  VBMS Entries June 28, 2011 & February 28, 2013. 

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 
THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

